UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-1412


ALLISON WILLIAMS,

                Plaintiff - Appellant,

          v.

ADVERTISING SEX, LLC; WEB TRAFFIC, INCORPORATED; SCOTT
MOLES; ZORG ENTERPRISES; CHRIS BUCKLEY; TROY SAVEGE (named
as Troy Doe); EYEGASMIC ENTERPRISES; RAYMOND WILLIAMS;
NICHOLAS CAIN; CAIN WEB DESIGN, INCORPORATED; CHARLIE HINTZ;
MENTAL SHED, LLC; DARREN MCLAUGHLIN; PERFORMANCE MARKETING
GROUP, INCORPORATED; SCOTT RICKETT; GENOCIDE PRODUCTIONS;
TRACY WHITEWICK (named as Tracey Doe); MANUEL NOTEN; CRAIG
BROWN; WEBRESULTZ PTY LTD.; FROSTYLIPS, LLC; HENRY ROTTINE;
KENNETH M. BOYD; EDITH G. BOYD; PALMBEACH-ONLINE.COM,
INCORPORATED; PETER SMALLWOOD; PURPLE SKY PRODUCTIONS;
MICHAEL VACIETIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:05-cv-00051-IMK-JSK)


Submitted:   January 21, 2011              Decided:   February 3, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Reversed by unpublished per curiam opinion.
Stephen Michael LaCagnin, Parween Sultany Mascari, JACKSON
KELLY, PLLC, Morgantown, West Virginia; Ray Cooley Stoner,
JACKSON KELLY, PLLC, Pittsburgh, Pennsylvania, for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Allison       Williams      appeals    from     the    district     court’s

order in her civil action denying her motion to reconsider the

court’s dismissal of a number of defendants for lack of personal

jurisdiction.        For the reasons that follow, we reverse.

              Williams        was   crowned       Miss   West      Virginia      in    2003.

According to her complaint, 1 the Defendants allegedly used her

name,     pageant       photograph,         and     title     to     falsely          market,

advertise, and solicit sales on the Internet of a sex video,

purporting      to    feature       Williams      (hereinafter      “Sex    Tape”),       for

financial gain.         The Sex Tape — an explicit movie featuring an

unidentified         couple     —   was    available        for    download      from    the

Defendants for a price.                   Advertisements typically featured a

trailer    of   the     movie,      a   pageant     photograph       of   Williams,      and

contained alleged defamatory text advertising the Sex Tape.

              Williams has steadfastly contended that she was not

the   woman     in    the     Sex   Tape    and     filed    suit    in    the   Northern

District of West Virginia against fifty-nine Defendants located

throughout the United States and the world.                         Williams alleges a

large civil conspiracy by Defendants to defame and otherwise

harm her by profiting from the defamatory postings.                           Defendants,


      1
       Due to the procedural posture of this case, the facts
primarily are gleaned from Williams’ compliant.


                                              3
alleges Williams, also benefitted financially from the Sex Tape

in various commercial ways.                    The complaint lists numerous causes

of   action        and     details       the     personal    and    professional      harm

suffered by Williams while she was living in the state of West

Virginia.

             In its October 3, 2008 memorandum order, the district

court detailed the factual allegations against each Defendant.

Despite being served, some of the Defendants failed to make an

appearance     or        respond    to    the    complaint.        The    district    court

referred      to     these      twenty-eight          Defendants     as    the    “Default

Defendants.”         (R. 361 at 1).             Because of the procedural posture

of the case, the district court opined that “the only factual

background about them [Default Defendants] known to the Court is

what Williams has pled in her Complaint.”                           (R. 361 at 3-4).

Williams     moved        for   a    default         judgment   against     the   Default

Defendants.               The   district          court     dismissed      the     Default

Defendants, concluding that it lacked personal jurisdiction over

the parties.         The court primarily relied on ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707 (4th Cir. 2002),

and its adoption of Zippo Mfg. Co. v. Zippo Dot Com Inc., 952 F.

Supp. 1119 (W.D. Pa. 1977), for its finding that the Default

Defendants’         commercial       activities           failed   to     establish    the

minimum contacts with West Virginia needed to anticipate being

haled into court for purposes of personal jurisdiction.

                                                 4
            In   her   motion   to    reconsider,     Williams   specifically

objected    to   the    court’s      finding   that    it   lacked   personal

jurisdiction over the Default Defendants.               On March 17, 2009,

the district court denied Williams’ motion to reconsider under

Fed. R. Civ. P. 59(e).          Williams timely appeals from the March

17 order.    For the reasons that follow, we reverse.

            Despite this court’s best efforts at contacting the

parties, the twenty-eight Default Defendants also have failed to

enter an appearance before this court, i.e., they have become

the “Default Appellees.”        Consequently, we have no briefs before

us to support the district court’s conclusion that it lacked

personal jurisdiction over them, and there are no attorneys to

address this matter at oral argument.               Accordingly, we decline

to address the issue of whether a district court must satisfy

itself, sua sponte, that it has personal jurisdiction before

entering a default judgment.            Rather, we reverse the district

court’s order denying Williams’ motion to reconsider the issue,

and instruct the court to enter default judgments against the

Default Defendants as had been sought by Williams. 2

                                                                     REVERSED

     2
        We note that the Default Defendants are commercial
enterprises and persons involved in the distribution of adult
Internet content.     These relatively sophisticated litigants
pursued a litigation strategy that carried the real possibility
of having a default judgment entered against them. Nonetheless,
the Default Defendants failed to enter an appearance before the
district court or this court at their own peril.